Citation Nr: 0433428	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  02-10 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
diabetes mellitus.

2.  Entitlement to a total disability rating based on 
individual unemployability resulting from service-connected 
disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The appellant had active service from February 1968 to 
October 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA) which granted 
service connection for diabetes mellitus and assigned a 60 
percent disability rating effective from July 2001; the 
veteran appealed for a higher rating.  

The veteran subsequently has been granted service connection 
for a depressive disorder (30 percent); bilateral glaucoma 
(40 percent); and loss of erectile function (0 percent).  
These were all determined to be secondary to the service-
connected diabetes mellitus.  In addition, by rating action 
in April 2004, the effective date of service connection for 
diabetes mellitus was changed from July 9, 2001, to March 8, 
2001, because the effective date of the VA law governing 
service connection for diabetes mellitus was changed to March 
8, 2001.  The combined disability rating for the veteran's 
service-connected disabilities is 80 percent.

Additionally, in an April 2004 decision, the RO denied the 
appellant's claim of entitlement to a TDIU rating.  In August 
2004 the veteran's notice of disagreement (NOD) was received.  
Because no statement of the case (SOC) had been provided on 
the issue of entitlement to TDIU, the appellant has not had 
an opportunity to perfect an appeal.  In a case in which a 
claimant has expressed timely disagreement in writing with a 
rating action of the RO, an appeal has been initiated, and 
the RO must issue a SOC.  The Board must remand this issue to 
the RO for that purpose.  See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999) (holding that where a notice of 
disagreement is received by VA, the appellate process has 
commenced and the appellant is entitled to a SOC on the 
issue).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  The new statute amended and clarified VA's 
duty to assist claimants in the development of the facts 
relevant to their claims.  On August 29, 2001, VA issued 
regulations implementing the provisions of VCAA "to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits."  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The VCAA requires VA to make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Such assistance includes making reasonable efforts to obtain 
relevant records that the claimant adequately identifies to 
the VA and authorizes it to obtain.  See 38 U.S.C.A § 
5103A(a), (b).  In claims for disability compensation, such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A(d).

The veteran contends that his diabetes warrants an evaluation 
in excess of 60 percent.  Under Diagnostic Code 7913, a 100 
percent evaluation is the maximum disability rating.  A 100 
percent evaluation is warranted for diabetes mellitus 
requiring more than one daily insulin injection, restricted 
diet, and regulation of activities, with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 3 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2004). 

The recent medical evidence of record consists of VAMC 
treatment records which do not appear to indicate that the 
veteran's disability warrants a rating in excess of 60 
percent.   

In a statement dated in November 2004, the veteran's 
representative argued that the issues for appellate 
consideration should include the issue of entitlement to 
service connection for diabetic neuropathy of both lower 
extremities.  The representative asserts that this issue is 
inextricably intertwined with the evaluation of diabetes 
mellitus.  The Board concurs that the issue of entitlement to 
service connection for diabetic neuropathy has been raised 
and is inextricably intertwined with the evaluation of 
diabetes mellitus.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991). 

The Board observes that the veteran was last afforded a VA 
examination for diabetes in August 2003.  At that time, the 
examiner noted that no medical records were made available 
for his review.  The veteran also underwent a general medical 
examination in October 2003, the report of which did not 
indicate that the claims file was available to the examiner.  
The Board finds that the veteran should be afforded another 
examination in order to assess the severity, symptomatology, 
and manifestations of the service-connected diabetes 
mellitus, including any complications.  See 38 U.S.C.A. § 
5103A(d)(1) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

As noted above, the RO has not yet issued a SOC pertaining to 
the issue of TDIU.  Thus, this matter must be remand for 
issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 
(1999).

As this case is being remanded for additional development, 
the RO should request any additional treatment records from 
the VAMC for diabetes mellitus since his last VA examination 
in August 2003.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should secure all treatment 
reports from the San Juan VAMC since 
August 2003, which are not of record.   

2.  The veteran should be afforded an 
examination by an appropriate specialist 
to determine the current severity of 
diabetes mellitus.  The claims folder 
must be made available to the examiner in 
connection with the examination.  All 
indicated tests and studies should be 
performed, and all pertinent findings 
should be reported in detail.  The 
examiner should complete the Compensation 
and Pension Examination Worksheet for 
Diabetes Mellitus (changed May 25, 2004) 
as well as all appropriate additional 
worksheets for each diabetic complication 
manifested by the veteran.  

3.  Following the above, the RO should 
re-adjudicate the veteran's claims for a 
rating in excess of 60 percent for 
diabetes mellitus and his claim for 
service connection for diabetic 
neuropathy of both lower extremities.  If 
the issue of an increased rating for 
diabetes remains denied, a supplemental 
statement of the case should be issued 
and the veteran and his representative 
provided with an appropriate opportunity 
to respond.

4.  With regard to the issue of 
entitlement to a total rating based on 
individual unemployability, the appellant 
and his representative should be 
furnished a Statement of the Case (SOC) 
and given the opportunity to respond 
thereto.  The appellant should be 
notified of the time limit within which a 
substantive appeal must be filed and 
informed that this issue will not be 
considered by the Board unless a timely 
substantive appeal is received.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

